       Case 1:19-cr-10459-RWZ Document 1003 Filed 06/17/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                      CRIMINAL ACTION NO. 19-CR-10459-RWZ


                                    UNITED STATES

                                            v.

                            ORLANDO SANTIAGO TORRES


                                         ORDER

                                      June 17, 2020

ZOBEL, S.D.J.

       Santiago Torres appeals an order of pretrial detention, which the Magistrate

Judge imposed on February 11, 2020, and subsequently upheld upon defendant’s

motion to reconsider. The District Court’s review is de novo. See United States v.

Tortora, 922 F.2d 880, 883 n.4 (1st Cir.1990). When the government seeks pretrial

detention on the grounds that no condition or combination of conditions will reasonably

assure the safety of the community, it must prove the underlying facts by clear and

convincing evidence. See 18 U.S.C. § 3142(f).

       The evidence presented at the detention hearing firmly establishes that the

defendant does pose a danger to the community. The government offered separate

recordings of the defendant 1) boasting about shooting at police in Puerto Rico, 2)

assaulting a rival gang member, 3) assaulting a different rival gang member; and 4)

rapping with specificity about various shootings, assaults, and drug activity by the Latin

Kings. The defendant was apparently also involved in two shootings. After the
       Case 1:19-cr-10459-RWZ Document 1003 Filed 06/17/20 Page 2 of 2



defendant’s arrest, police found in his apartment assault rifle magazines and firearms.

Finally, he has a prior state court conviction for witness intimidation.

       This case presents an additional difficulty because defendant has serious kidney

disease that requires multiple, regular dialysis treatments every week. Few prisons and

jails have the means to provide and maintain such regimen.

       A jail in New Jersey did accommodate his medical needs, but the resultant

distance between defendant and his counsel raised serious Sixth Amendment

concerns. However, since the hearing on defendant’s motion he has been moved to a

facility close enough to this court to moot those constitutional concerns.

       The motion to revoke the defendant’s pretrial detention (Docket # 743) is

DENIED.




       June 17, 2020                                      /s/ Rya W. Zobel
          DATE                                            RYA W. ZOBEL
                                                   UNITED STATES DISTRICT JUDGE
